Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on February 07, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11,244,629 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-18 of U.S. Patent No. US 11,244,629 B2 reads on the corresponding limitation of claims 1-20 of the current application 17/666,425. Both the current application and published patent disclose an activation of handheld motion control device.

Comparing claims of the current application and claims 1-18 of the U.S. Patent No. US 11,244,629 B2 is given below:- 

17/666,425
US 11,244,629 B2
Claim 1: A scan driver comprising: a plurality of stages, each stage comprising: 
a first circuit configured to transfer an input signal to a first node in response to a first clock signal, and to change a voltage of the first node from a first level to a second level in response to a second clock signal; 
a second circuit configured to output the second clock signal as a carry signal that is provided as the input signal for a next stage in response to the voltage of the first node having the second level; and 
a masking controller configured to receive a masking signal and the carry signal, and to output the masking signal as a scan signal provided to a pixel row corresponding to the each stage in response to the carry signal, wherein the masking controller includes: 
a first transistor including a gate configured to receive the carry signal, a first terminal coupled to a scan output node at which the scan signal is output, and a second terminal configured to receive the masking signal.
Claim 1:  A scan driver comprising: a plurality of stages, each stage comprising: 
a logic circuit configured to transfer an input signal to a first node in response to a first clock signal, and to bootstrap the first node in response to a second clock signal; 

a carry output circuit configured to output the second clock signal as a carry signal that is provided as the input signal for a next stage in response to a voltage of the bootstrapped first node; and 

a masking controller configured to receive a masking signal and the carry signal, and to output the masking signal as a scan signal provided to a pixel row corresponding to the each stage in response to the carry signal, wherein the masking controller includes: 
a first transistor including a gate configured to receive the carry signal, a first terminal coupled to a scan output node at which the scan signal is output, and a second terminal configured to receive the masking signal.
Claim 13. A display device comprising: 
a display panel including a plurality of pixel rows; 
a data driver configured to provide data signals to each of the plurality of pixel rows; 
a scan driver configured to provide a plurality of scan signals to the plurality of pixel rows, respectively; and 
a controller configured to control the data driver and the scan driver, wherein the scan driver includes a plurality of stages, and each stage comprises: 
a first circuit configured to transfer an input signal to a first node in response to a first clock signal, and to change a voltage of the first node from a first level to a second level in response to a second clock signal; 
a second circuit configured to output the second clock signal as a carry signal that is provided as the input signal for a next stage in response to the voltage of the first node having the second level; and 
a masking control circuit configured to receive a masking signal and the carry signal, and to output the masking signal as a scan signal of the plurality of scan signals provided to a pixel row corresponding to the each stage among the plurality of pixel rows in response to the carry signal, wherein the masking control circuit includes: 
a transistor including a gate configured to receive the carry signal, a first terminal coupled to a scan output node at which the scan signal is output, and a second terminal configured to receive the masking signal.
Claim 15: A display device comprising: 
a display panel including a plurality of pixel rows; 
a data driver configured to provide data signals to each of the plurality of pixel rows; 
a scan driver configured to provide a plurality of scan signals to the plurality of pixel rows, respectively; and 
a controller configured to control the data driver and the scan driver, wherein the scan driver includes a plurality of stages, and each stage comprises: 
a logic circuit configured to transfer an input signal to a first node in response to a first clock signal, and to bootstrap the first node in response to a second clock signal; 

a carry output circuit configured to output the second clock signal as a carry signal that is provided as the input signal for a next stage in response to a voltage of the bootstrapped first node; and 

a masking control circuit configured to receive a masking signal and the carry signal, and to output the masking signal as one of the plurality of scan signals provided to a pixel row corresponding to the each stage among the plurality of pixel rows in response to the carry signal, wherein the masking control circuit includes: 
a transistor including a gate configured to receive the carry signal, a first terminal coupled to a scan output node at which the scan signal is output, and a second terminal configured to receive the masking signal.


(it is obvious that during bootstrapping, voltage at a node is changed from one level to another level and it is well-known in the art. So changing a voltage from one level to another level does not make any difference between two independent claims of the published patent and current application).
 
Claim 2 corresponds to claim 4 of US Patent No. US 11,244,629 B2;

Claim 3 corresponds to claim 5 of US Patent No. US 11,244,629 B2;

Claim 4 corresponds to claim 6 of US Patent No. US 11,244,629 B2;

Claim 5 corresponds to claim 2 of US Patent No. US 11,244,629 B2;

Claim 6 corresponds to claim 3 of US Patent No. US 11,244,629 B2;

Claim 7 corresponds to claim 7 of US Patent No. US 11,244,629 B2;

Claim 8 corresponds to claim 8 of US Patent No. US 11,244,629 B2;

Claim 9 corresponds to claim 9 of US Patent No. US 11,244,629 B2;

Claim 10 corresponds to claim 10 of US Patent No. US 11,244,629 B2;

Claim 11 corresponds to claim 11 of US Patent No. US 11,244,629 B2;

Claim 12 corresponds to claim 12 of US Patent No. US 11,244,629 B2;

Claim 14 corresponds to claim 17 of US Patent No. US 11,244,629 B2;

Claim 15 corresponds to claim 18 of US Patent No. US 11,244,629 B2;

Claim 16 corresponds to claim 16 of US Patent No. US 11,244,629 B2;

Claim 17 corresponds to claim 4 of US Patent No. US 11,244,629 B2;

Claim 18 corresponds to claim 5 of US Patent No. US 11,244,629 B2;

Claim 19 corresponds to claim 6 of US Patent No. US 11,244,629 B2; and 

Claim 20 corresponds to claim 7 of US Patent No. US 11,244,629 B2;

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692